Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2020 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: bundling part in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “bundling part” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “part” coupled with bundling” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 2 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a case and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6488820 B1 to Burkhart (“Burkhart”) in view of US 20050016986 A1 to Ito (“Ito”).
Burkhart discloses:
Regarding claim 1: 
a stage (e.g., substrate support 100) on which a substrate is placeable, the stage including multiple zones (e.g., Fig. 1-5 and col 3-6); 
a plurality of heaters (e.g., electrodes 104, 105, 114 and 168) disposed in the respective zones (e.g., Fig. 1-5 and col 3-6); 
a plurality of heater terminals (e.g., terminals 106-108, 116 and the protrusions from these terminals seen in Fig. 2 and 4) electrically connected to the heaters (e.g., Fig. 1-5 and col 3-6); 
a plurality of heater wires (e.g., wires seen in Fig. 3 and 5 connecting the power sources/supplies 170, 178, 184 to terminals and electrodes 107 and 108) connected to the heater terminals (e.g., Fig. 1-5 and col 3-6); and 
an offset structure (e.g., braze 112, structure which holds and receives the terminals, as well as the cases indicated as the boxes labeled 106-108 and 116 in Fig. 2 and 4 wherein unlabeled structure protrudes rom these boxes and connects to the electrodes) that offsets the heater wires from each other (e.g., Fig. 1-5 and col 3-6), wherein 
the heater terminals are disposed on a periphery of a holding plate (e.g., housing 103) for holding the stage and are located closer to an outer edge of the stage than an outermost heater of the heaters, the heater wires, and an outer edge of an area of the stage where the substrate is to be placed (e.g., Fig. 1, 2 and 4 show the terminals are proximate and closer to backside 102 than support side 110 as well as electrodes 104 and 105 and the wires connected to the electrodes) (e.g., Fig. 1-5 and col 3-6); 
the offset structure includes multiple cases (e.g., the boxes labeled 106-108 and braze 112) that are embedded in the holding plate and arranged along a circumference of the holding plate, in which the heater wires being offset from each other in each of the cases (e.g., Fig. 1-5 and col 3-6); and 

Regarding claim 2:
a bundling part (e.g., interior of housing 103) that bundles the heater wires offset by the offset structure (e.g., Fig. 1-5 and col 3-6); and 
a connector (e.g., power sources/supplies 170, 178, 184) connected to the heater wires bundled by the bundling part (e.g., Fig. 1-5 and col 3-6);
Regarding claim 4: the offset structure, a predetermined number of terminals including an electrode terminal (e.g., terminals 106-108, 116 and the protrusions from these terminals seen in Fig. 2 and 4) and the heater terminals (e.g., terminals 106-108, 116 and the protrusions from these terminals seen in Fig. 2 and 4), and a predetermined number of wires (e.g., wires seen in Fig. 3 and 5 connecting the power sources/supplies 170, 178, 184 to terminals and electrodes 107 and 108) including a direct current wire (e.g., power sources/supplies 170, 178, 184 provide DC power to the wires) and the heater wires (e.g., wires seen in Fig. 3 and 5 connecting the power sources/supplies 170, 178, 184 to terminals and electrodes 107 and 108housing ) constitute an assembly that is preassembled and attached to the holding plate (e.g., Fig. 1-5 and col 3-6);
Regarding claim 5: the stage includes an electrostatic chuck (e.g., “a substrate support (i.e., an electrostatic chuck, ceramic body, or heater) 100”) and the heaters are disposed in the electrostatic chuck (e.g., Fig. 1-5 and col 3-6);
Regarding claim 6: the periphery of the holding plate on which the heater terminals are disposed corresponds to an area of the stage where the substrate is not placed (e.g., Fig. 1-5 and col 3-6); and
Regarding claim 7: the holding plate is made of an insulating material (e.g., an electrostatic chuck, ceramic body) (e.g., Fig. 1-5 and col 3-6).
Burkhart does not explicitly disclose in a plan view, the heater terminals are disposed on a periphery of a holding plate for holding the stage and are located closer to an outer edge of the stage than an outermost heater of the heaters, the heater wires, and an outer edge of an area of the stage where the substrate is to be placed, and  each of the cases housing two or more heater wires from among the heater wires such that the two or more heater wires are offset from each other (as recited in claim 1).
However, Ito discloses:
Regarding claim 1: 
a stage (e.g., ceramic dielectric film 34, layer 41') on which a substrate (e.g., wafer 39) is placeable, the stage including multiple zones (e.g., Fig. 1, 3, 4a and 9a-9g and para 43, 86 and 173); 
a plurality of heaters (e.g., heating bodies 12, 12i-121 and 320, including the inner heating bodies in Fig. 1 and the heating bodies between the wires in Fig. 9g) disposed in the respective zones (e.g., Fig. 1, 3 and 4a and 9a-9g and para 41 and 86); 
a plurality of heater terminals (e.g., terminals 13) electrically connected to the heaters (e.g., Fig. 1, 3, 4a and 9a-9g and para 41-43, 86 and 173); 
a plurality of heater wires (e.g., wires 18) connected to the heater terminals (e.g., 1, Fig. 3, 4a and 9a-9g and para 71-79); and 
an offset structure (e.g., the holes/bores within the structure of substrate 11 which offsets wires 18 from each other as seen in Fig. 9g) that offsets the heater wires from each other (e.g., 1, Fig. 3 and 9a-9g  and para 43 and 217-229), wherein 
in a plan view, the heater terminals are disposed on a periphery of a holding plate (e.g., ceramic substrate 11) for holding the stage and are located closer to an outer edge of the stage than an 
the offset structure includes multiple cases (e.g., tubes 708) that are embedded in the holding plate and arranged along a circumference of the holding plate, each of the cases housing two or more heater wires from among the heater wires such that the two or more heater wires are offset from each other (e.g., Fig. 1, 3 and 7-9 and para 43 and 217-229); 
Regarding claim 2:
a bundling part (e.g., openings in container 20 bundling wires 18 as seen in Fig. 3) that bundles the heater wires offset by the offset structure (e.g., Fig. 3 and para 71-79); and 
a connector (e.g., connectors on the top and bottom of heat-shielding member 26 connecting wires 18 to heat-shielding member 26 as seen in Fig. 3) connected to the heater wires bundled by the bundling part (e.g., Fig. 3 and para 71-79);
Regarding claim 4: the offset structure, a predetermined number of terminals including an electrode terminal (e.g., electrode layers 23 and 33) and the heater terminals (e.g., terminals 13), and a predetermined number of wires (e.g., wires 18) and the heater wires (e.g., wires 18) constitute an assembly that is preassembled and attached to the holding plate (e.g., Fig. 1, 3 and 4a and 9a-9g and para 41, 71-79 and 86);
Regarding claim 5: the stage includes an electrostatic chuck (e.g., electrostatic chuck 30) and the heaters are disposed in the electrostatic chuck (e.g., Fig. 1, 3 and 4a and 9a-9g and para 41 and 86);
Regarding claim 6: the periphery of the holding plate on which the heater terminals are disposed corresponds to an area of the stage where the substrate is not placed (e.g., Fig. 1, 3 and 4a and 9a-9g and para 41 and 86); and
Regarding claim 7: the holding plate is made of an insulating material (e.g., ceramic) (e.g., Fig. 1, 3 and 4a and 9a-9g and para 41, 44 and 86).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Burkhart as suggested and taught by Ito in order to provide power connections to multiple elements while also protecting the wiring.
Response to Amendment
The amendment of 10/15/2020 is acknowledged. 
Response to Arguments
Applicant's arguments filed 10/15/2020 have been fully considered but they are not persuasive.  The remarks begin by noting the claim status and amendments.  The remarks then address the prior art rejection and note the amendments to claim 1.  The remarks note that Burkhart does not explicitly disclose the amended language that, in a plan view, the heater terminals are disposed on a periphery of a holding plate for holding the stage and are located closer to an outer edge of the stage than an outermost heater of the heaters, the heater wires, and an outer edge of an area of the stage where the substrate is to be placed, and that each of the cases housing two or more heater wires from among the heater wires such that the two or more heater wires are offset from each other (as recited in claim 1).  The amended portions of claim 1 are addressed by Ito as set forth and explained above.  The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        May 13, 2021